William Proutt Attourny to Captn Thomas Tinner of Burmoodos plaint. agt John Scarlett Executor to the Estate of Capt Samuel Scarlett decd Defendt in an action of the case for non payment of ten thousand five hundred Fifty and Eight pounds of Nevis Tobacco *794which is due upon Forfiture of a bond bearing date. April: 10th 1650. for not paying two thousand five hundred Seventy & nine pounds of sd Nevis Tobacco nor the produce thereof which is due by sd bond with all other due damages according to attachmt datd April: 19° 1677. . . . The Jury . . . found for the Defendant costs of Court.